Citation Nr: 0822959	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-26 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chronic lymphatic 
leukemia, claimed as a result of exposure to herbicides or 
exposure to radiation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2005, 
a statement of the case was issued in August 2006, and a 
substantive appeal was received in August 2006.


FINDINGS OF FACT

1.  The appellant was not exposed to Agent Orange or any 
comparable herbicide agent during active military, naval, or 
air service.

2.  Chronic lymphatic leukemia was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is chronic lymphatic leukemia otherwise related to such 
service, including through any alleged exposure to ionizing 
radiation during service.


CONCLUSION OF LAW

Chronic lymphatic leukemia was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 501, 1110, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in January 2004, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the January 2004 letter was sent to the 
appellant prior to the May 2005 RO rating decision currently 
on appeal.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also notes that the January 2004 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in March 2006 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was effectively timely, as 
it was provided to the appellant prior to the most recent RO 
readjudication of this case and issuance of a statement of 
the case in August 2006.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private, have been obtained.  The RO 
has also taken appropriate steps to assist the claimant in 
attempting to verify details of his service pertinent to his 
claim on appeal.  In this regard, the veteran's complete 
service personnel records have been obtained; additionally, 
the RO's attempts to verify the veteran's claimed exposure to 
Agent Orange or a similar herbicide during service included a 
completed request for Center for Unit Records Research (CURR) 
research into the matter.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection on appeal.  There 
is no controversy in this case regarding the veteran's 
current medical status; the veteran has been diagnosed with 
chronic lymphatic leukemia.  However, there is no evidence of 
pertinent disability in service or for many years following 
service; the veteran does not contend that the disease 
manifested during service.  The veteran's own report, 
presented in his December 2003 filing of this claim, 
indicates that he first received medical attention for his 
leukemia in November 1999, more than 30 years after the 
conclusion of his active duty service.  The veteran's 
essential contentions in this case feature assertions that he 
was exposed to herbicide and radiation during service, and 
his current leukemia later manifested as a consequence of 
such exposure.  The most critical questions in this case 
involve whether the veteran was exposed to the pertinent 
herbicides during his military service.  The facts in 
controversy regarding the details of the veteran's service 
are not essentially medical questions.

The veteran contends his leukemia is the result of exposure 
to herbicides or to radiation; he has presented no 
contentions suggesting other theories which may link his 
leukemia to his military service, and there is otherwise no 
contemporaneous evidence suggesting onset or etiological 
establishment of his leukemia during service or for many 
years thereafter.  In light of the record, any opinion 
relating the veteran's leukemia diagnosis to his period of 
service, which ended 29 years prior to diagnosis, would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where 'no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

This case involves the appellant's claim of entitlement to 
service connection for chronic lymphatic leukemia.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as leukemia, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that it is clear from the record that the 
veteran is currently diagnosed with chronic lymphatic 
leukemia.  This diagnosis is shown as early as in a January 
1999 private medical report.  The Board also acknowledges 
several lay statements, submitted in April 2006 by people 
familiar with the veteran, depicting the severity of the 
veteran's disease and the significant disability resulting 
from it.  The Board accepts that the record shows that the 
veteran currently suffers from significant disability as a 
result of chronic lymphatic leukemia.  In this case, the 
difficulty faced by the veteran's claim stems from a failure 
to establish that there is a causal nexus between the chronic 
lymphatic leukemia and his military service.  None of the 
medical treatment records nor the third-party lay testimony 
submitted in support of the claim presents any indication of 
an etiological relationship between the veteran's leukemia 
and his military service.

Exposure to Agent Orange or Similar Herbicide

The Board acknowledges that the veteran's primary contention 
in this case is that his current leukemia is a consequence of 
the his alleged exposure to Agent Orange or similar herbicide 
during his overseas military service during the Vietnam War.  
A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  Regulations 
pertaining to Agent Orange exposure have expanded to include 
all herbicides used in Vietnam.  Unless there is affirmative 
evidence to the contrary, a veteran who served on active duty 
in the Republic of Vietnam during the Vietnam Era is presumed 
to have been exposed to Agent Orange or similar herbicide.  
See 38 U.S.C.A. §§ 1116, 1154.

The record shows that the veteran was diagnosed with chronic 
lymphatic leukemia in January 1999.  The Board acknowledges 
that this diagnosis is included in the list of diseases 
presumptively linked to herbicide exposure under 38 C.F.R. 
§ 3.309(e).  In other words, if the veteran is able to 
demonstrate exposure to Agent Orange or similar pertinent 
herbicide during military service, then service connection 
for chronic lymphatic leukemia would be presumed.  The 
difficulty in this case is in verifying the veteran's 
contentions regarding his alleged exposure to such 
herbicides.

The veteran alleges two essential theories of exposure.  
First, the veteran contends that he was presumptively exposed 
when he reportedly set foot to soil in Vietnam.  Second, the 
veteran contends that he was responsible for administering 
Agent Orange or similar herbicides where he was based at 
Clark Air Force Base in the Philippines.  The Board finds 
that the veteran's lay testimony is inconsistent with the 
contemporaneous and objective evidence of record, and the 
that the negative evidence of record probatively 
preponderates against these claims.

The Board first turns its attention to the veteran's claim 
that he was presumptively exposed to relevant herbicides when 
he allegedly landed in Vietnam on multiple occasions.  In his 
November and December 2003 statements, submitted as he 
originally raised this claim, and in his August 2006 
substantive appeal submission, the veteran described 
performing assignments in Vietnam while he was based in the 
Philippines.  In the December 2003 claim, the veteran 
described that he participated in a "Search/Rescue" mission 
as well as three "Medivac" missions in which he "touched 
land" in Vietnam.

The veteran's complete service records, including personnel 
and service medical records, have been reviewed in evaluating 
his contentions.  Initially, the Board notes that the 
veteran's service records clearly verify that the veteran 
served in the Philippines at Clark Air Base from June 1968 to 
October 1969.  However, there is no indication in any service 
record that the veteran was ever assigned to any duty in-
country in Vietnam.  The veteran's Form DD214 does not 
include any pertinent reference to Vietnam; the DD214 does 
not indicate the award of any Vietnam related medal, 
including the Vietnam Service Medal.

The veteran's Form DD214, consistent with the rest of the 
veteran's service personnel records, indicates that the 
veteran performed civil engineering duty, specializing in 
pavements maintenance.  The Board has carefully considered 
the veteran's testimony to the effect that he participated in 
rescue and evacuation missions in Vietnam, but finds that 
these contentions are inconsistent with the information 
presented in the veteran's personnel records.  The veteran's 
service personnel records contain contemporaneous official 
documents depicting the veteran's service as featuring civil 
engineer duty in the Philippines, without participation in 
duty within Vietnam.  The veteran's recent hindsight 
statements concerning this service, coming 34 years after 
separation and in the context of the pursuit of monetary 
benefits, are not considered sufficiently reliable to match 
the probative value of the veteran's complete set of service 
records.  The Board emphasizes that it has reviewed the 
service records for any possible corroboration of the 
veteran's assertions in this regard, but can identify no 
information helpful to the veteran's claim that his service 
took him in-country in Vietnam.

The Board notes, in passing, that it gave consideration to 
the veteran's May 1969 separation examination report which 
shows that the veteran featured a tattoo at that time which 
made reference to Air Force service and a list of locations 
which included "Vietnam."  The Board has given 
consideration to this evidence as an indication that the 
veteran asserted, in some manner, service in Vietnam at that 
time.  However, the documentation of this tattoo with a list 
of locations serves as too tenuous an indicator of the nature 
of the veteran's service to probatively verify, by itself, 
the veteran's contention that he served in-country in 
Vietnam.  In light of the absence of any other corroborating 
contemporaneous evidence, and in light of the fact that the 
veteran's official contemporaneous service records contradict 
his contention, the Board still must find that the 
preponderance of the evidence weighs against finding that the 
veteran's military service included duty within Vietnam.

The veteran also contends that he was directly exposed to 
Agent Orange or similar herbicides in his duties at Clark Air 
Base in the Philippines.  The Board observes that the 
veteran's personnel records do lend a degree of initial 
plausibility to this claim.  A performance report covering 
the period from May 1968 to April 1969 expressly indicates 
that the veteran's duties in the Philippines included 
"vegetation control."  In light of this, the Board has 
carefully reviewed the record to determine whether any 
evidence may help to verify the veteran's claim that Agent 
Orange or a similar herbicide was used at that facility for 
vegetation control.

The Board observes that the RO took significant steps in this 
case in an attempt to develop the record with any evidence 
which might probatively confirm the use of Agent Orange or 
similar herbicide at the Clark Air Base facility at the time 
of the veteran's service.  Most significantly, the RO 
solicited a research effort from the Center for Unit Records 
Research (CURR) which resulted in a reply stating: "We are 
unable to document or verify that herbicides were used in the 
performance of erosion and vegetation control.  In addition, 
we were unable to document the herbicides were sprayed, 
stored, or tested at Clark Air Force Base, Philippines during 
1968."

The fact that the veteran was tasked with "vegetation 
control" during his service in the Philippines is 
significant in this case; but it is not, in and of itself, 
evidence which probatively demonstrates exposure to Agent 
Orange or similar herbicide.  The Board may not grant service 
connection based on a resort to speculation or mere 
possibility.  See 38 C.F.R. § 3.102.  The RO undertook the 
appropriate effort to obtain evidence which could corroborate 
the veteran's contentions regarding the use of Agent Orange 
or similar herbicide in his military duties, but no such 
evidence has been found.  As the official CURR reply on this 
question indicates an absence of any documentation to verify 
the use or storage of pertinent herbicides at the veteran's 
location during his service in the Philippines, the 
preponderance of the most probative official evidence 
indicates that pertinent herbicides were not in use at the 
veteran's location at the time he was tasked with vegetation 
control in the Philippines.

The Board must find that the absence of any documented 
indication of the presence of pertinent herbicides at Clark 
Air Force Base at the time of the veteran's service weighs 
significantly against the claim.  The veteran has presented 
no reliable objective evidence to corroborate his contention 
that his duties brought him into contact with Agent Orange or 
similar herbicide at Clark Air Force Base during his service.  
The Board has considered the veteran's own testimony as 
evidence supporting his claim, but the reliability and 
probative value of the testimony is reduced by the fact that 
it features hindsight recollections coming 34 years after 
separation; the Board also notes that the testimony first 
appears in the record in connection with the veteran's 
current application for monetary benefits.  This testimony is 
thus not considered sufficiently reliable to match the 
probative value of the CURR research effort which revealed no 
corroborating evidence in official documentation concerning 
the pertinent military facility during the period in 
question.    The fact that the veteran's service records 
contain no indication that the veteran was responsible for 
the use of Agent Orange or similar herbicide, aside from a 
reference to general responsibility for "vegetation 
control," weighs against the veteran's claim in this case.

Radiation Exposure

The Board now notes that the veteran has alternatively 
claimed entitlement to service connection for his leukemia on 
the basis of exposure to radiation during his military 
service in Montana.  The veteran has testified, including in 
his February 2004 correspondence, that he "had to go into 
the silos to authenticate code numbers.  The silos held 
minute men nuclear missiles."  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a 'radiogenic disease' first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. 
§ 3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. 
§ 3.303(d) in order to determine whether the disease 
diagnosed after discharge was incurred during active service.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994), reversing in part Combee v. Principi, 4 Vet. App. 78 
(1993).

A 'radiation-exposed veteran' is defined as either a veteran 
who while serving on active duty, or an individual who while 
serving on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  'Radiation-risk activity' is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin' s disease); (xi) cancer of the 
bile ducts; (xii) cancer of the gall bladder; (xiii) primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated); (xiv) cancer of the salivary gland; (xv) cancer 
of the urinary tract; (xvii) cancer of the bone; (xviii) 
cancer of the brain; (xix) cancer of the colon; (xx) cancer 
of the lung; and (xxi) cancer of the ovary.  38 C.F.R. 
§ 3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  38 C.F.R. 
§ 3.311(a).

For purposes of 38 C.F.R. § 3.311, a 'radiogenic disease' is 
defined as a disease that may be induced by ionizing 
radiation, that must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).

With respect to the first method, the Board notes that 
chronic lymphocytic leukemia is specifically excluded from 
the list of presumptive disabilities for radiation-exposed 
veterans as set out under 38 C.F.R. § 3.309(d).  Moreover, 
the veteran's service records do not present any indication 
whatsoever that the veteran ever participated in a radiation-
risk activity as defined by law.  See 38 C.F.R. 
§ 3.309(d)(3)(ii).  There is no evidence of record that the 
veteran participated in any onsite testing involving the 
atmospheric detonation of a nuclear device.  The Board 
further notes that the veteran was neither in service during 
the occupation of Hiroshima or Nagasaki, Japan from 1945 to 
1946, nor was he ever a prisoner of war.  Thus, service 
connection is not warranted on a presumptive basis specific 
to a radiation-exposed veteran.

As noted above, a second method for establishing service 
connection establishes procedures for claims brought by 
radiation exposed veterans who were diagnosed with a disease 
after service.  The Board notes that not only is chronic 
lymphocytic leukemia not included as a disability 
presumptively service-connected for radiation-exposed 
veterans as set out under 38 C.F.R. § 3.309(d), chronic 
lymphatic/lymphocytic leukemia is also specifically excluded 
from the list of disabilities which are considered radiogenic 
diseases in 38 C.F.R. § 3.311(b)(2)(i).

In sum, the veteran's service records contain no indication 
that the veteran was exposed to radiation while in service.  
In any event, however, the veteran's current disease involved 
in this appeal is specifically excluded from consideration as 
a presumptively service-connected disability for radiation-
exposed veterans under 38 C.F.R. § 3.309(d), and is 
specifically excluded from consideration as a radiogenic 
disease under 38 C.F.R. § 3.311(b)(2)(i).  The veteran has 
not presented any other evidence to indicate, and the record 
does not otherwise suggest, that the veteran's current 
leukemia pathology is related to radiation exposure.  Thus, 
service connection for chronic lymphatic leukemia as due to 
exposure to ionizing radiation is not warranted.

Direct Service Connection

Lastly, the Board finds that service connection for chronic 
lymphatic leukemia is also not warranted under a direct 
theory of entitlement.  The medical evidence of record shows 
that chronic lymphatic leukemia was first diagnosed 
approximately in January 1999, which was more than 29 years 
after discharge from service.  This lengthy period of over 29 
years following active service without any contemporaneous 
evidence of treatment or diagnosis related to chronic 
lymphatic leukemia weighs against finding that the disease 
was incurred during service for the purposes of considering a 
direct basis for service connection.  See Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000).

Subsequent medical records show a history of chronic 
lymphatic leukemia, but do not otherwise link prostate cancer 
to the veteran's active duty service.  The Board notes that 
the veteran does not contend that his chronic lymphatic 
leukemia manifested during service, within one year following 
discharge from service, or for multiple decades following 
service.

The Board recognizes that by advancing this claim, the 
veteran is contending that his chronic lymphatic leukemia is 
etiologically related to his military service.  Although the 
veteran is competent to report the facts regarding his 
symptoms, as a lay person he is not qualified to offer a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Significantly, there is 
no competent medical evidence suggesting any etiological link 
between the veteran's chronic lymphatic leukemia and his 
military service which preceded the diagnosis by 29 years.

As there is no evidence of chronic lymphatic leukemia within 
one year of service, the service incurrence of the disease 
also cannot be presumed on that basis.  Importantly, there is 
no competent medical evidence of record linking the veteran's 
chronic lymphatic leukemia to his active duty service.  
Further, as it was 29 years after discharge from active duty 
before the veteran was diagnosed with chronic lymphatic 
leukemia, there is no supporting evidence of a continuity of 
pertinent symptomatology.  In conclusion, service connection 
for chronic lymphatic leukemia is also not warranted under a 
direct theory of entitlement.

Conclusion

Therefore, a preponderance of the evidence is against the 
veteran's claim for entitlement to service connection to 
chronic lymphatic leukemia on any basis.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the- doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


